Citation Nr: 1707928	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for hypertensive heart disease, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1960 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2010 rating decision by the Department of Veterans Affairs (VA), Houston, Texas Regional Office (RO), which continued to rate the Veteran's hypertensive heart disease as 30 percent disabling.

In August 2014, the Board remanded the claim for further development, and the case has since been returned to the Board.

In April 2016, the Board informed the Veteran that the Veterans Law Judge who conducted his August 2014 hearing was no longer employed with the Board and offered him the opportunity to appear at a hearing before another Veterans Law Judge who would participate in the decision. In May 2016, he elected to have another Travel Board hearing at the RO. In November 2016, he testified before the undersigned; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In accordance with the Board's August 2014 remand the Veteran was afforded a VA examination in January 2015 to evaluate the current severity of his service-connected hypertensive heart disease.  The remand instructed that "all required testing must be performed, including echocardiogram, exercise stress test, etc., except if medically contraindicated."  The Board found that the need for the examination was triggered by the Veteran's 2014 testimony that his disability had gotten worse.

The January 2015, examiner does not appear to have conducted any testing, but relied on testing done prior to the reports of increased disability.  The examiner stated there was no history of hypertensive heart disease, although previous examiners had diagnosed that disability.  On examination in January 2010, the diagnosis appears to have been based on findings of left ventricular hypertrophy and the Veteran's history.

The January 2015 examiner reported a metabolic equivalent of task (METs) level of 1to 3. The examiner opined that 100 percent of the METs limitation was attributed to non-service connected sporadic spinocerebellar ataxia but provided no rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.

2. Scheduled for a VA examination to determine the current severity of his service-connected hypertensive heart disease. The examination should be conducted by a physician, who is preferably a cardiologist.  

If a cardiologist is not available to conduct the examination, this should be explained in the record, but the examination should still be conducted by a physician.

The claims folder must be reviewed by the examiner in connection with the examination. All required testing must be performed, unless if medical contraindicated. 


The examiner should provide an opinion as to the following:

a.  Is the Veteran's hypertensive heart disease manifested by chronic congestive heart failure or episodes of acute congestive heart failure?

b.  Is the Veteran's hypertensive heart disease manifested by left ventricular dysfunction?  If so, the examiner must provide a current estimate of ejection fraction.

c.  What is the level of METs at which the Veteran
develops dyspnea, fatigue, angina, dizziness, or syncope due to hypertensive heart disease?

The examiner is advised that this measurement is required for evaluation. If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner must provide an estimation of the level of activity (expressed in METs and. supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.
		
d.  If the examiner concludes that any of the current disability is attributable to conditions other than hypertensive heart disease, the examiner should opine as to the portion of the disability attributable to hypertensive heart disease, and provide reasons for the opinion.



3.   If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.                

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



